DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed January 31, 2022.
Allowable Subject Matter
3.	Claims 1-11 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of dual interface smart card and methods for forming dual interface smart cards, wherein the smart cards include a card body, contact-based interface or communication, a security chip, and a fingerprint sensor along with a fingerprint verification means, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-11 and of the present claimed invention. Specifically, prior art fails to teach the claimed dual interface smart card, comprising a smart card body; a contact-based interface for contact-based communications; a first security chip which is arranged in the smart card body and is electrically conductively coupled to the contact-based interface; a fingerprint sensor arranged in the smart card body; a second security chip, which is coupled to the fingerprint sensor and is configured to carry out a fingerprint verification by means of fingerprint signals detected by the fingerprint sensor; and an antenna directly coupled to the second security chip and lacking a coupling to the first security chip. Prior art also fails to teach the claimed method for forming a dual interface smart card, comprising embedding an antenna into a smart card body; forming a first opening and a second opening in the smart card body; securing a contact module, which comprises a contact-based interface for contact-based communication and a first security chip, which is arranged in the smart card body and is electrically conductively coupled to the contact-based interface, in the first opening; and securing a contactless module in the second opening, wherein the contactless module comprises a fingerprint sensor and a second security chip, which is coupled to the fingerprint sensor, wherein the security chip is configured to carry out a fingerprint verification by means of fingerprint signals detected by the fingerprint sensor, wherein the contactless module is arranged such that the antenna is directly coupled to the second security chip and lacks a coupling to the first security chip. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
February 7, 2022